United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2165
                        ___________________________

                                 Calvin Hammock

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

    Brad Jensen, Individually and in his capacity as a City of Davenport Police
  Officer; Samuel Miller, Individually and in his capacity as a City of Davenport
 Police Officer; Epigmenio Canas, Individually and in his capacity as a Detective
 with City of Davenport Police; Jason Smith, Individually and in his capacity as a
  Sargeant with City of Davenport Police; Patrick Sievert, Individually and in his
 capacity as a City of Davenport Police Officer; Austin Kean, Individually and in
    his capacity as a Detective with the City of Davenport Police; James Quick,
Individually and in his capacity as a City of Davenport Police Officer; Christopher
  Mahieu, Individually and in his capacity as a City of Davenport Police Officer;
 Frank Donchez, Individually and in his capacity as Chief of Police for the City of
Davenport; Bill Gluba, Individually and in his capacity as Chief Executive Officer
  for the City of Davenport; City of Davenport, Iowa In capacity as a Municipal
 Corporation of the State of Iowa; Davenport Police Department, In capacity as a
   branch of the municipal corporation Davenport in the State of Iowa; Genesis
   Health System; Dr. Steven Bashor, Genesis Health System; Unknown Nurse,
Genesis Health System; Kelly Cunningham, Individually and in her capacity as an
assistant county attorney in the county of Scott, State of Iowa; Michael Walton, in
his capacity as county attorney for the county of Scott in the state of Iowa; County
 of Scott, Filed as The County of Scott, in collective capacity as an agency on the
 State of Iowa, and individual capacity under Home Rule authority; State of Iowa

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________
                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: January 3, 2014
                               Filed: January 9, 2014
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Calvin Hammock brought an action under 42 U.S.C. §§ 1983 and 1985 and
Title II of the Americans with Disabilities Act arising out of his detention and arrest
and criminal charges brought against him that were later dismissed. Upon
defendants’ various motions, the District Court1 dismissed some defendants and
claims under Rule 12(b)(6) of the Federal Rules of Civil Procedure (failure to state
a claim) and the remainder under Rule 56 (summary judgment). Upon de novo
review, see Bernini v. City of St. Paul, 665 F.3d 997, 1002–03 (8th Cir.) (Rule 56),
cert. denied, 133 S. Ct. 526 (2012); Brooks v. Midwest Heart Grp., 655 F.3d 796, 799
(8th Cir. 2011) (Rule 12(b)(6)), and careful consideration of Hammock’s arguments
for reversal, we affirm for the reasons stated by the District Court.
                         ______________________________




      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.

                                         -2-